In The

                           Court of Appeals

                 Ninth District of Texas at Beaumont

                           __________________

                          NO. 09-22-00114-CV
                           __________________


             IN THE INTEREST OF F.S., M.S., AND A.S.

__________________________________________________________________

         On Appeal from the County Court at Law No. 3
                  Montgomery County, Texas
                 Trial Cause No. 19-12-16453-CV
__________________________________________________________________

                               OPINION

     In suits to terminate a parent-child relationship, section 263.401(a)

of the Texas Family Code generally requires the trial of the case to begin

by the first Monday following the one-year anniversary of the day the

trial court signed the temporary order appointing the Department as the

child’s temporary managing conservator. 1 But one of the exceptions to

the above rule—call it the automatic-one-year-dismissal deadline or the




     1See   Tex. Fam. Code Ann. § 263.401(a).
                                   1
automatic-dismissal deadline—allows trial courts to extend the deadline

by finding that extraordinary circumstances and good cause require

allowing the child to remain in the Department’s custody. 2 While the

findings must be made if the trial has not started by the automatic-

dismissal deadline or the suit is dismissed, the statute’s terms do say that

trial courts must state their findings in writing or state them orally when

they rule on a motion to extend the statutory deadline. 3

     At issue in this appeal is whether the findings in section 263.401

may be inferred from the record before us in this appeal. For the reasons

explained below, we hold the findings may be inferred when the record

shows a party filed a written motion before the automatic-dismissal

deadline, asked the trial court to retain the case on its docket under

Family Code section 263.401 because extraordinary circumstances and


     2Id. § 263.401(b) (emphasis added).
     3See  id. § 263.401. While the Legislature amended section 263.401
by adding section 263.401(b-3) to the statute after the Department filed
this suit, the amendment relevant to analyzing whether the findings
required by the statute may be implied when supported by the record
were not changed by the amendment. No changes were made to
subsections (a) and (b) when the Legislature added subsection (b-3) to the
statute. Compare Act of April 28, 2021, 87th Leg., R.S., ch. 8, 2021 Tex.
Gen. Laws 15, with the current version at Tex. Fam. Code Ann. § 263.401.
Thus, when referring to section 263.401 we cite to the current version of
the statute.
                                    2
good cause required it to do so, the trial court orally granted the motion,

and the statements made by the court during the hearing support

inferring the trial court found the grounds alleged in the motion for

extending the automatic-dismissal deadline had merit. 4

                               Background

     In December 2019, the police notified the Department that Mother

had been arrested after she was found with her three children, who were

then three, two, and one-month old. Because police put Mother in jail and

the Department couldn’t find Father, the Department filed an affidavit

supporting the petition it filed seeking an emergency order authorizing

the Department to remove the children from their home. According to the

caseworker who signed the affidavit of removal, the police told her that

Mother, when the police picked her up, “had pills on her.” 5 After the

Department sued, the Montgomery County district clerk assigned the

case to the County Court at Law Number 3. 6 The judge of that court


     4Id.
     5The  record does not state what the charges were that resulted in
Mother’s arrest.
      6The county courts at law in Montgomery County have concurrent

jurisdiction in district courts in family law cases, and the district clerk,
which is where the Department filed its petition and accompanying

                                     3
granted the Department’s request for an emergency order, appointed the

Department as the children’s temporary managing conservator, and on

grounds of emergency ordered the children removed from their home. By

appointing the Department as the children’s temporary managing

conservator, the trial court started the clock on the automatic-one-year-

dismissal deadline of section 263.401(a). 7

     Then in a later adversary hearing on December 19, the trial court

signed a temporary order naming the Department as the temporary

managing conservator of the children and naming Mother and Father as

their possessory conservators. In the order, the trial court warned Mother

and Father of the actions they needed to complete for their children to be

returned to them, and it also warned that should they fail to comply with

the order, their parental rights could be restricted or terminated. When

simplified, the temporary order essentially required Mother and Father

to do five things: (1) to submit to interviews by a psychologist or

psychiatrist as required by the temporary order; (2) to attend and

cooperate in counseling sessions as required by the temporary order; (3)



affidavit, serves as the clerk of the county courts at law in cases of
concurrent jurisdiction. Tex. Gov’t Code Ann. § 25.1722(a)(1), (e).
      7See Tex. Fam. Code Ann. § 263.401(a).

                                    4
to attend parenting classes as required by the temporary order; (4) to

submit and cooperate in court-ordered drug and alcohol dependency

assessments and testing as required by the temporary order; and (5) to

comply with the Department’s original and any amended family service

plans during the suit. In a separate order, also signed on December 19,

the trial court notified the parties that the one-year-statutory dismissal

deadline fell on December 14, 2020.

     In a hearing in October, the trial court set the case for trial on

December 7, 2020. The December setting contemplated the parties would

try the case to the bench. But that same month, Mother filed a jury

demand. And in November, Father asked the court in a written motion

to extend the case past the automatic-one-year-dismissal deadline,

alleging extraordinary circumstances and good cause required doing so

because the COVID-19 pandemic prevented him from completing his

service plan and because the additional time would serve his children’s

best interest by allowing him to complete his family service plan so his

family could “be reunified or [] a relative placement may be secured.”

     On November 30, the trial court conducted a pretrial hearing to

consider the three pending motions: (1) the demand Mother filed to have


                                    5
the case tried to a jury; (2) Father’s motion to extend the automatic-one-

year-dismissal deadline; and (3) the Department’s objections to Mother’s

request for a jury. 8 When the hearing began, the trial court noted the

court had read the parties’ motions. Then the trial court asked whether

the children were still together in the same foster home where they had

been “for a while.” The Department’s caseworker confirmed the children

were still together in the foster home. The court also asked whether the

children’s parents were together “at this time[.]” Father’s attorney told

the court it was her understanding the parents were together.

     Next, Father’s attorney told the trial court that Father also wanted

the case tried to a jury. The Department did not object when Father told

the trial court that he too wanted a jury trial. So even though the

Department had filed objections to the jury demand Mother had filed for

a jury before the hearing, it didn’t object in the hearing to Father’s

demand, which he made for the first time. At that point, the trial court

said: “All right. So I am going to go ahead and grant an extension.” Even

though no one asked the trial court to explain the specific reasons it was


     8The Department didn’t file written objections to Father’s motion to

extend the automatic-one-year-dismissal deadline, and it didn’t object to
Father’s request in the hearing.
                                 6
granting the extension, the trial court did make some statements in the

hearing that show why it extended the deadline. The trial court said that

since Mother and Father wanted a jury, the court “didn’t have a choice”

but to grant Father’s motion to extend the deadline because the court

couldn’t “try a case within the first deadline based on COVID-related

issues.”9

     After the automatic-one-year-dismissal deadline passed, the trial

court signed an order and found “extraordinary circumstances

necessitate the children, [F.S. M.S., and A.S.], remaining in the

temporary managing conservatorship of the Department . . . and that

continuing the appointment of the Department as temporary managing

conservator is in the best interest of the children.”




     9While   this case was pending in the trial court, several Texas
Supreme Court Emergency Orders that resulted from the COVID-19
pandemic affected the trial court’s deadlines. The appellants do not argue
the trial court failed to comply with any of those orders. Later the trial
court granted even more extensions, including one under section 263.403
of the Family Code, which allows trial courts to retain jurisdiction
notwithstanding the provisions of section 263.401 pending the outcome
of a child’s monitored return. See id. § 263.403. That said, Mother and
Father have not complained about the trial court’s rulings on the later
extensions and for that reason we have not addressed them in the appeal.
                                     7
     After the trial court granted several more extensions that are not

at issue here, the trial in the case started on January 25, 2022. When the

jury returned with its verdict, the jury found that Mother’s and Father’s

rights should be terminated. As to Mother, the jury found her rights

should be terminated on four grounds: (1) conduct endangerment; (2)

condition endangerment; (3) failure to comply with her court-ordered

family service plan; and (4) because she has a mental or emotional illness

or mental deficiency that renders her unable to care for her children.10

As to Father, the jury found his rights should be terminated on three

grounds: (1) condition endangerment; (2) conduct endangerment; and (3)

because he failed to comply with his court-ordered family service plan.11

Together with the above findings, the jury answered separate issues and

found that terminating Mother’s and Father’s rights is in the children’s

best interest. Relying on the jury’s findings, the trial court signed an

order terminating the parent-child relationships between the appellants

and their three children.




     10See id. § 161.001(b)(1)(D),(E), (O), and § 161.003.
     11See id. § 161.001(b)(1)(D),(E), (O).

                                    8
                           Standard of Review

      The issue in this appeal is whether section 263.401 requires trial

courts to make express findings either orally in a hearing or in a written

order filed before the automatic-one-year-dismissal deadline expires.12

Because this is an issue of statutory construction, the issue is a legal one

and subject to de novo review. 13 When construing a statute, “we assume

the Legislature chose statutory language with care, included each chosen

word for a purpose, and purposefully omitted all other words.” 14 “Our

objective is to ascertain and give effect to the Legislature’s intent, and

the truest manifestation of what lawmakers intended is what they

enacted.” 15

      We note that unlike section 263.401, there are other instances in

the Family Code where the Legislature requires trial courts to issue

orders that include “a statement of” a required finding or an order that

“states the reasons” for the trial court’s findings. 16 Thus the Legislature


      12Seeid. § 263.401.
         the Interest of D.S., 602 S.W.3d 504, 514 (Tex. 2020).
      13In
    14Id.
    15Id. (cleaned up).
    16See, e.g., Tex. Fam. Code Ann. § 261.504(b) (required findings

when trial courts issue a protective order after finding a child is a victim

                                     9
knows how to require trial courts to make findings of record when it

wants to do so and to avoid requiring the findings required by its statutes

to be implied. 17

                                 Analysis

        In separately filed briefs, Mother and Father argue that because

the trial court did not sign an order granting Father’s motion to extend

the deadline before the deadline passed or make the findings required by

section 263.401(b) to extend the deadline in the hearing, the case was

dismissed by operation of law. They also argue that because the order the

trial court ultimately signed was signed after the statutory deadline

expired, the trial court’s order didn’t revive a case that had been

automatically dismissed under section 263.401. 18

        The Department raises three arguments in response to the

arguments raised in the appellants’ briefs. First, it argues that good

cause     and   extraordinary   circumstances    are   not   jurisdictional

prerequisites to a trial court maintaining jurisdiction over the



of abuse or neglect a threat still exists); id. § 263.109(b) (when the trial
court finds that visitation between a parent and child is not in the child’s
best interest).
      17See D.S., 602 S.W.2d at 514.
      18See Tex. Fam. Code Ann. § 263.401(a), (b).

                                     10
Department’s suit. Second, it contends the only reasonable interpretation

of the hearing on Father’s motion to extend the automatic-one-year-

dismissal deadline is that the trial court granted Father’s motion. Third,

it suggests the good cause and extraordinary circumstances findings, if

required by the statute, may be implied from the hearing the trial court

conducted on Father’s motion from the pleadings before the trial court

together with the record of the hearing. 19

     To resolve Mother’s and Father’s appeal, we must answer four

questions. First, we must decide whether the Legislature made the

statutory findings required by section 263.401(b) jurisdictional

prerequisites to a trial court’s retaining jurisdiction over suits to

terminate a parent’s relationship with their child. Second (no matter how

we decide the first question), we must decide whether an oral ruling on a

motion to extend the section 236.401 dismissal deadline if it is not

memorialized in a written order or noted in the docket sheet is effective

to extend the automatic-one-year-dismissal deadline. Third (if the record

shows the trial court granted Father’s motion), we must decide whether




     19See   id. § 263.401.

                                    11
section 263.401 requires trial courts to state their findings orally or in

timely-filed written orders, or instead whether the statutorily required

findings may be implied when the trial court grants a motion to extend

the statutory deadline and no one requested the trial court provide the

parties with written findings. Fourth (if the required statutory findings

may be implied from the ruling on the motion), we must decide whether

the appellants have met their burden to show that when the ruling was

made the pleadings and evidence do not support the trial court’s implied

findings of extraordinary circumstances and good cause.

      First, we address whether, under the statute as currently written,

extraordinary circumstances        and     good   cause   are   jurisdictional

prerequisites to a trial court’s granting a motion to extend the automatic-

one-year dismissal deadline under section 263.401(a). 20 Section 263.401

creates a clock, which requires trial courts to begin the trial of a case filed

by the Department to terminate the parent-child relationship by the

“first Monday after the first anniversary of the date the court rendered a

temporary order appointing the [D]epartment as [child’s] temporary

managing conservator” unless an exception to the statutory deadline


      20Id.   § 263.401(a).
                                      12
applies. 21 Before the trial court granted the extension at issue here, the

automatic-one-year-dismissal deadline was December 14, 2020. The

record shows the trial started on January 25, 2022, which was after the

automatic-one-year-dismissal deadline unless based on what the trial

court did in the November 2020 counts as a valid ruling granting a

section 236.401 extension.

     Mother and Father argue the final order terminating their rights is

void because the trial court lost jurisdiction over the suit when, according

to them, the trial court failed to comply with the requirements of section

263.401 in November 2020 and after that didn’t sign a written order

before the suit was automatically dismissed. 22 Under Texas law, a

“judgment is void, rather than voidable when it is apparent that the court

rendering judgment had no jurisdiction over the parties or property, no

jurisdiction over the subject matter, no jurisdiction to enter the particular

judgment, or no capacity to act.” (emphasis added). 23




     21Id.
     22Id. § 263.401.
     23In the Interest of D.S., 602 S.W.3d at 512 (cleaned up).

                                     13
     Section 263.401(b) allows a trial court to retain a case like the

Department’s if a trial on the merits has not “commenced” by the

automatic-one-year-dismissal deadline upon making two findings:

     (1)     “extraordinary circumstances necessitate the child
             remaining in the temporary managing conservatorship
             of the [D]epartment and that”
     (2)     “continuing the appointment of the [D]epartment as
             temporary managing conservator is in the best interest
             of the child.” 24


The Department argues the above two findings are not jurisdictional

prerequisites to the trial court’s maintaining jurisdiction over its suit. We

disagree.

     In 2021, the Texas Supreme Court said that “section 263.401(b)

requires a court to make [extraordinary circumstances and best interest

findings] as a prerequisite to granting an extension. 25 And we note that

unless the trial court has started the trial by the automatic-one-year-

dismissal deadline, the penalty that applies under section 263.401(a) is

an automatic dismissal under section 263.401(a), absent an extension

under section 263.401(b). 26 We further note that in 2017, the Legislature


     24See Tex. Fam. Code Ann. § 263.401(b).
     25In the Interest of G.X.H., 627 S.W.3d 288, 298-299 (Tex. 2021).
     26Tex. Fam. Code Ann. § 263.401(a), (b).

                                    14
removed a waiver provision from chapter 263 that under the prior version

of Chapter 263 allowed the parties to waive the provisions of chapter

263.401, but it left in the provision that parties to suits under chapter

263 “may not extend the deadlines set by the court under this subchapter

by agreement or otherwise.” 27 Given these provisions and the fact the

parties cannot extend them by agreement or otherwise, which we

presume includes by waiver, we conclude the Legislature intended to

require trial courts to find extraordinary circumstances and best interest

(leaving for later in the opinion whether the findings must be stated in

an order or orally in a hearing or whether they may be implied) to retain

a suit filed to terminate a parent’s rights on the court’s docket. 28 Thus

sections 263.401(b) and 263.402, as currently written, apparently allow

a party to collaterally attack a judgment terminating a parent’s rights in

the rare case when the automatic-one-year-dismissal deadline has passed

and the trial court failed to state its extraordinary circumstances and

good cause findings on the record even though it granted a party’s request




     27Compare Act of May 28, 2017, 85th Leg., R.S., ch. 319, § 13, 2017
Tex. Gen. Laws 733, with the current version at Tex. Fam. Code Ann. §
263.402.
     28Tex. Fam. Code. Ann. 263.401.

                                 15
to extend the statutory deadline. 29 While a court might question the

wisdom of the policy behind creating a claim that a jurisdictional defect

exists that allows a collateral attack on the order of termination, our

responsibility is to decide whether the standard set by the Legislature

has been satisfied, it is not our prerogative to impose a policy of our own.30

      Second, we must decide whether an oral ruling on a motion to

extend the section 263.401 dismissal deadline, if it is not memorialized

in a written order or noted in the docket sheet before the suit is

automatically dismissed, is effective to extend the automatic-one-year-

dismissal deadline? Mother and Father concede, as they must, that the

trial court orally granted Father’s motion. The transcript from the

November hearing shows that during the hearing the trial court said

when ruling on Father’s motion to extend the section 263.401 deadline:

“I’m going to go ahead and grant the extension.” That said, when granting

the extension, the trial court didn’t set a future trial date. The trial court

did announce when the suit would next be automatically dismissed

should a trial on the merits not occur by the date as extended based on



          § 263.401(b); § 263.402.
      29Id.
     30See Univ. of Tex. v. Garner, 595 S.W.3d 645, 651 (Tex. 2019) (per

curiam).
                                   16
Father’s section 263.401 motion. 31 As to the future date of the trial, the

court explained:

      I’m going to give the parents a jury trial if that is what they
      want. I will give it to them as quickly as I can. Now,
      unfortunately, I don’t know when that is going to be
      [referencing COVID-19 restrictions then in place] on the jury
      trial process[.]

      So was the oral extension without more effective to extend the

automatic-one-year-dismissal deadline? In 2021, the Texas Supreme

Court gave the bar and trial courts guidance about what section 263.401

requires. In In the Interest of G.X.H., the Texas Supreme Court said a

“trial court’s failure to extend the automatic dismissal date before that

date passes—through a docket-sheet notation or otherwise—is

jurisdictional.”32 Looking first to the trial court’s docket sheet, we find no

docket entries that mention the November 2020 hearing. Yet the

appellate record includes a transcript of the November 2020 hearing, so

we know a hearing on Father’s motion occurred. So the question for

jurisdictional purposes in deciding if there is a ruling in the record is

whether it is apparent from the reporter’s record that the trial court’s oral




      31Tex. Fam. Code Ann. § 263.401(b)(1).
      32In the Interest of G.X.H., 627 S.W.3d at 301.

                                     17
ruling granting Father’s motion to extend the section 263.401 deadline

complied with the or otherwise requirements of In the Interest of G.X.H.33

     We begin by noting that nothing in section 263.401 requires that

trial courts sign written orders or note on their docket sheet how they

have ruled on a motion seeking to extend the automatic-one-year-

dismissal deadline. For purposes of jurisdiction, it is apparent from the

court reporter’s record of the November hearing that the trial court

granted Father’s motion to extend the automatic-one-year-dismissal. We

conclude that by orally announcing it was granting the motion during the

November hearing, the trial court complied with the or otherwise

requirement of section 263.401 as to ruling on Father’s motion as that

requirement is described in In the Interest of G.X.H. 34

     Next, we turn to our third question: Does section 263.401 require

trial courts to state their findings orally or in timely-filed written orders,

or instead may the required statutory findings be implied when the trial

court grants a motion to extend the statutory deadline and no one asks

the trial court for written findings? Looking again to section 263.401,


     33See In the Interest of D.S., 602 S.W.3d at 512; In the Interest of
G.X.H., 627 S.W.3d at 301; Tex. Fam. Code Ann. § 263.401(b).
     34Id.

                                    18
nothing in the statute requires the findings required by the statute to be

stated in in a written order. 35 We find nothing in section 263.401 where

the Legislature required trial courts to state their extraordinary

circumstances and good cause findings on the record by stating them in

the terms the Legislature used in section 263.401. 36

     That said, we agree with Mother and Father that a court may not

make the findings required by section 263.401 for the first time after the

statutory deadline has passed. 37 Still, that conclusion doesn’t resolve

whether the required findings may be implied from the appellate record

we have here. 38

     To support the claim that findings of fact may not be implied when

the appellate record includes a reporter’s record of the hearing conducted

on a motion to extend the section 263.401 statutory dismissal deadline,

the appellants rely on In the Interest of J.S., No. 05-21-00898-CV, 2022




     35Tex.   Fam. Code Ann. § 263.401.
     36Id.
     37Inthe Interest of G.X.H., 627 S.W.3d at 301; In the Interest J.R.T.,
No. 09-21-00361-CV, 2022 Tex. App. LEXIS 1781, at 9 (Tex. App.—
Beaumont Mar. 17, 2022, no pet. h.) (mem. op.); In the Interest of K.B.,
No. 09-19-00239-CV, 2019 Tex. App. LEXIS 10570, at *8 (Tex. App.—
Beaumont Dec. 5, 2019, no pet.) (mem. op.).
     38Tex. Fam. Code Ann. § 263.401 (a), (b); § 263.402.

                                   19
Tex. App. LEXIS 1491 (Tex. App.—Dallas Mar. 3, 2022, pet. denied).39

But J.S., in our opinion, is distinguishable on its facts. And even should

it stand for the proposition it is cited for—that the required statutory

findings under section 263.401 cannot be implied when there is a

reporter’s record of the hearing—opinions from our sister courts “are not

binding on this Court.”40

      In J.S., the parties appeared in court the day the case was to be

tried, the same day that was the one-year-automatic-dismissal deadline

under section 263.401(b). 41 During the pretrial proceedings that day, the

Department asked the trial court “to find that it’s in the child’s best

interest to remain in the care of the Department and extend the case so

that it can be officially retained on the Court’s docket.” 42 From the




     39After   Father file his brief, he notified the court that the
Department filed a motion for rehearing in In the Interest of J.S., No. 05-
21-00898-CV, 2022 Tex. App. LEXIS 1491, *6 (Tex. App.—Dallas Mar. 3,
2022, pet. denied). On August 22, 2022, the Texas Supreme Court
requested a response from the respondent, which is due September 12.
https://search.txcourts.gov/Case.aspx?cn=22-0420&coa=cossup           (last
checked September 7, 2022).
      40Rhinoceros Ventures Grp., Inc. v. Transcanada Keystone Pipeline,

L.P., 388 S.W.3d 405, 409 (Tex. App.—Beaumont 2012, pet. denied).
      41In the Interest of J.S., 2022 Tex. App. LEXIS, at *6; Tex. Fam.

Code Ann. § 263.401(b).
      42In the Interest of J.S., 2022 Tex. App. LEXIS, at *7.

                                      20
information in the opinion, it does not appear the Department filed a

written motion to extend the automatic-one-year dismissal deadline

before the trial. And when the Department asked the trial court to extend

the deadline, it does not appear the Department mentioned it was

seeking an extension under section 263.401. 43 Add to that, the

Department never asked the trial court to find that extraordinary

circumstances required the child to remain in the Department’s custody,

and during the hearing, nothing was discussed by the parties or the court

explaining why the trial court could not try the case that day. 44 When no

one objected to the Department’s request, the trial court found it was in

the child’s best interest to remain in its current placement and for the

Department to remain the child’s temporary managing conservator.45

Later, after the automatic-one-year-dismissal deadline passed, the trial

court signed a written order, which states extraordinary circumstances

and good cause required extending the statutory deadline. 46




     43Id.   at *6-7.
     44See   id. at *7 (emphasis added).
     45Id.
     46Id.   at *8.
                                    21
     Based on a rather perfunctory record, the J.S. Court reasoned the

record failed to show the trial court made the necessary extraordinary

circumstances and good cause findings to extend the automatic-dismissal

deadline. 47 In its analysis, the J.S. court noted that unlike the record In

in the Interest of G.X.H., the appellate record before them included a

reporter’s record but that their record didn’t support a finding of

extraordinary circumstances. 48 As a result, the J.S. Court held the trial

court lost jurisdiction over the case when it was automatically dismissed,

so it vacated the trial court’s judgment and dismissed the trial court’s

order terminating the mother’s relationship with her child. 49

     The record before us contains more than was in the appellate record

before the J.S. Court, including a written motion containing allegations

of extraordinary circumstances and good cause. As to extraordinary

circumstances, Father’s motion states “[t]he current COVID-19 pandemic

certainly seems to fit the definition of extraordinary circumstances given

that the public is called to maintain social distancing and avoid crowded

public areas and events in order to prevent community transmission of


     47Id. at *11.
     48Id. at *6 (citing In the Interest of G.X.H., 627 S.W.3d at 301).
     49Id. at *11-12.

                                     22
this highly communicable disease.” The motion then describes the

problems created by the COVID-19 pandemic in Father’s ability to obtain

the services he was ordered to complete to comply with his family service

plan. As to best interest, Father’s motion states his children’s best interest

would be served by retaining the case on the docket so that his family

“may be reunified or so that a relative placement may be secured.” On

this record, we conclude that since the parties did not ask the trial court

for written findings, the findings may be implied if the record before the

appellate court supports the ruling the trial court made. 50

      So, we reach the fourth and last question: Have the appellants met

their burden on the appellate record to show that the record the trial

court had before it when it made its ruling is insufficient to support the

trial court’s implied findings of extraordinary circumstances and good

cause?51 In the absence of written findings, we must presume the trial

court agreed with the extraordinary circumstance allegations in Father’s


      50In the Interest of G.X.H., 627 S.W.3d at 299 (citing Shields Ltd.
P’ship v. Bradberry, 526 S.W.3d 471, 480 (Tex. 2017); BMC Software
Belg., N.V. v. Marchand, 83 S.W.3d 789, 795 (Tex. 2002)); see also Tex. R.
Civ. P. 299 (Omitted Findings).
      51See In the interest of G.X.H., 627 S.W.3d at 300 (noting that since

the mother and father were the parties who were challenging the trial
court’s ruling, they bore the burden of proof in the appeal).
                                     23
motion, because they were uncontested and the trial court granted the

motion. We assume the trial court was aware of the condition of its docket

and knew how covid-related conditions, which existed at that time, were

restricting the court’s ability to meet Mother’s and Father’s demand for

a trial by jury by the December 2020 automatic-dismissal deadline unless

the trial court granted Father’s motion seeking a section 263.401

extension. 52 We also presume the trial court found good cause based on

the allegations in Father’s motion, allegations that were uncontested

when the trial court granted the motion. And we assume the trial court

was aware and had knowledge from the permanency hearings it had

conducted before November 2020 that Father had made progress on

completing his service plan but had encountered difficulty in completing

some of the services his plan required for the reasons he asserted in his

motion. 53 Simply put, on this record we must imply the trial court found


     52Id. at 299; Bradberry, 526 S.W.3d at 480; Marchand, 83 S.W.3d at
795; see also Tex. R. Civ. P. 299 (Omitted Findings).
      53See Tex. Fam. Code Ann. § 263.303 (requiring the Department to

file a permanency progress report that provides the court with the
information necessary for the court to conduct a permanency hearing and
makes its findings and determinations under section 263.306); Tex. Fam.
Code Ann. § 263.306(a-1) (requiring a court presiding over a permanency
hearing to review the temporary orders, service plans, and permanency

                                   24
extraordinary circumstances and good cause required extending the

automatic-one-year dismissal deadline under section 263.401. 54

     Even though we have held section 263.401 didn’t require the trial

court to reduce its findings on Father’s motion into written form or to

state its findings orally in the hearing, we add that we agree with the

Texas Supreme Court’s observation that “section 263.401(b) findings

[should be made] in a written order as a matter of course.”55 Of course,

the trial court did not do that here, leading to an appeal that might have

been avoided and arguably creating an avenue that would have allowed

someone to attempt to collaterally attack the trial court’s order even after

it became final. But when trial courts don’t provide parties with written

findings, the omitted findings are presumed when the findings are

supported by the record. 56 They are supported here. 57



progress report); In the Interest of S.J.S., No. 04-12-00067-CV, 2012 Tex.
App. LEXIS 5090, at *6 (Tex. App.—San Antonio June 27, 2012, pet.
denied) (mem. op.) (stating that courts may presume a trial court
presiding over a parental termination case took judicial notice of family
service plans in the record without a request being made and without an
announcement that it had done so).
      54In the Interest of G.X.H., 627 S.W.3d at 299.
      55Id.
      56Tex. R. Civ. P. 299; In the Interest of G.X.H., 627 S.W.3d at 299;

Marchand, 83 S.W.3d at 795.
      57Tex. Fam. Code Ann. § 263.401.

                                      25
                                 Conclusion

     We overrule the sole issue Mother and Father raise in their

respective briefs. We hold the trial court’s order terminating Mother’s

and Father’s parent-child relationship with F.S., M.S., and A.S. is not

void for lack of jurisdiction as the appellants have claimed. For the

reasons explained above, the trial court’s judgment is

     AFFIRMED.



                                            _________________________
                                                 HOLLIS HORTON
                                                      Justice


Submitted August 18, 2022
Opinion Delivered September 22, 2022

Before Kreger, Horton and Johnson, JJ.




                                   26